                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION

IKE SHAUNDALE NUNN,
ADC #152571                                                                  PLAINTIFF

V.                          CASE NO. 2:18-CV-137-JM-BD

DRUMMOND, et al.                                                          DEFENDANTS

                                         ORDER

       The Court has received a recommendation from Magistrate Judge Beth Deere that

Mr. Nunn’s motion for summary judgment be denied. The parties have not filed

objections. After careful review of the recommendation, the Court concludes that it

should be, and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Nunn’s motion for summary judgment (docket entry #54) is DENIED, this 9th

day of July, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
